United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40242
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HECTOR DIAZ-ZANOLETTI, also known
as Hector Diaz,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:05-CR-680-ALL
                      --------------------

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Hector Diaz-

Zanoletti raises arguments that are foreclosed by United States

v. Murillo-Lopez, 444 F.3d 337, 344-45 (5th Cir. 2006), which

held that a California conviction for burglary of an inhabited

dwelling house was equivalent to burglary of a dwelling and

therefore was a crime of violence under U.S.S.G. § 2L1.2, and by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998),


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 06-40242
                               -2-

which held that 8 U.S.C. § 1326(b)(2) is a penalty provision and

not a separate criminal offense.   The Government’s motion for

summary affirmance is GRANTED, and the judgment of the district

court is AFFIRMED.